TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00813-CR



                                      Wesley Perkins, Appellant

                                                     v.

                                     The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
       NO. C-1-CR-13-200882, HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  Wesley Perkins filed a notice of appeal from the trial court’s pretrial order increasing

his bond and the “effective denial of his special appearance” in the underlying prosecution for the

offense of driving while license invalid. See Tex. Transp. Code § 521.457.

                  We do not have jurisdiction to review interlocutory orders in a criminal appeal absent

express statutory authority. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). And

this Court has ruled that we lack jurisdiction over a direct appeal from an interlocutory pretrial order

on a motion to increase a bond. Ex parte Shumake, 953 S.W.2d 842, 846-47 (Tex. App.—Austin

1997, no pet.).

                  As such, we notified the parties that it appeared we lacked jurisdiction over

this appeal and requested a response to this jurisdictional issue. Perkins’s response that this is an

interlocutory appeal of a civil matter is unpersuasive and does not demonstrate our jurisdiction
because the record reflects a criminal prosecution. See Tex. Civ. Prac. & Rem. Code § 51.014(f)

(authorizing trial courts to issue written orders granting permission to appeal otherwise unappealable

interlocutory orders in certain civil cases). Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: January 15, 2014

Do Not Publish




                                                  2